 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Jesus Oscar Meraz Leon,                          No. CV-17-04227-PHX-DWL
10                  Petitioner,                        ORDER
11    v.
12    Charles L Ryan, et al.,
13                  Respondents.
14
15          On November 16, 2017, Petitioner filed a petition for writ of habeas corpus under
16   28 U.S.C. § 2254 (“the Petition”). (Doc. 1.) On August 27, 2018, Magistrate Judge Fine
17   issued a Report and Recommendation (“R&R”) concluding the Petition should be denied
18   and dismissed with prejudice. (Doc. 19.) Afterward, Petitioner filed written objections to
19   the R&R (Doc. 20) and Respondents filed a response (Doc. 21).
20          As explained below, the Court will deny Petitioner’s objections.
21   I.     Background
22          In 1985, following a jury trial, Petitioner was convicted of armed burglary, sexual
23   assault, and attempted sexual assault and sentenced to life in prison. (Doc. 19 at 1-2.) He
24   unsuccessfully appealed his conviction and sentence through the Arizona court system on
25   grounds not relevant here. (Id.)
26          In 2000, the state of Arizona enacted a post-conviction DNA testing procedure,
27   which is codified at A.R.S. § 13-4240(A). (Doc. 19 at 3-4.)
28          Four years later—in 2004—Petitioner filed a notice of post-conviction relief in
 1   which he requested “medical testing” of DNA. (Doc. 19 at 2.) The superior court never
 2   ruled on this notice. (Id.) Instead of requesting a ruling or petitioning to the Arizona Court
 3   of Appeals, Petitioner continued to file additional motions for post-conviction relief. (Id.)
 4          In March 2015, Petitioner filed another motion in the superior court for post-
 5   conviction DNA testing under A.R.S. § 13-4240(A). (Doc. 19 at 2.) In April 2015, the
 6   motion was denied. (Id.)
 7          In July 2015, Petitioner filed a petition for review with the Arizona Court of
 8   Appeals. (Id.) In April 2017, the Court of Appeals issued a memorandum decision in
 9   which it denied relief on the grounds that (1) “Leon offers no proof the evidence still exists
10   more than thirty years after investigators first collected it, or, if it does exist, that it remains
11   in a condition that allows DNA testing,” and (2) “Leon previously petitioned for DNA
12   testing in 2004. . . . [I]f Leon wished to challenge the failure to grant that earlier petition
13   for testing, he had an obligation to file a timely petition for review” and failed to do so.
14   (Doc. 17-1 at 61.)
15          In May 2017, Petitioner filed a petition for review with the Arizona Supreme Court.
16   (Doc. 17-1 at 63-76.) This petition framed the issue as whether the trial court had abused
17   its discretion under Arizona law. (Id. at 64.) The only two references to a possible federal
18   constitutional claim were (1) an assertion that Arizona’s abuse-of-discretion standard “is
19   too liberal and has resulted in an arbitrary and capricious enforcement of this substantive
20   right for all but the wealthiest of defendants and is a complete violation of the 14th
21   Amendment due process and equal protection clause” and (2) and assertion that the Court
22   of Appeals had “resorted to using incorrect rhetoric so that they may sweep this complete
23   denial of due process under the rug.” (Id. at 68-70.) The Supreme Court denied the petition
24   in September 2017. (Doc. 17-1 at 85.)
25          In November 2017, Petitioner filed the Petition. (Doc. 1.) It raises only one ground
26   for relief: that Arizona’s refusal to grant his request for DNA testing violated his Fourteenth
27   Amendment rights to due process and equal protection because he is actually innocent of
28   sexual assault. (Id. at 6.)


                                                    -2-
 1          The R&R was issued in August 2018. (Doc. 19.) It concludes the Petition should
 2   be denied for three independent reasons: (1) the petition is untimely and not subject to the
 3   “actual innocence” exception because Petitioner failed to present any new evidence of his
 4   innocence (Doc. 19 at 3-5); (2) Petitioner didn’t “fairly present[]” any federal claims in his
 5   petition to the Arizona Supreme Court and thus failed to meet AEDPA’s exhaustion
 6   requirement (Doc. 19 at 5-6); and (3) the Supreme Court specifically held, in Dist. Atty’s
 7   Office for Third Judicial Dist. v. McGuire, 557 U.S. 52 (2009), that there’s no federal
 8   constitutional right to post-conviction DNA testing (Doc. 19 at 6.)
 9   II.    Legal Standard
10          A party may file specific, written objections to an R&R within fourteen days of
11   being served with a copy of it. Rules Governing Section 2254 Cases 8(b) (“Section 2254
12   Rules”); see also Fed. R. Civ. P. 72(b)(2); 28 U.S.C. § 636(b)(1)(C). The Court must
13   undertake a de novo review of those portions of the R&R to which specific objections are
14   made. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does not appear that
15   Congress intended to require district court review of a magistrate’s factual or legal
16   conclusions, under a de novo or any other standard, when neither party objects to those
17   findings.”); United States v. Reyna-Tapia, 328 F.3d 1114, 1221 (9th Cir. 2003) (“[T]he
18   district judge must review the magistrate judge’s findings and recommendations de novo
19   if objection is made, but not otherwise.”). The Court may accept, reject, or modify, in
20   whole or in part, the findings or recommendations made by the magistrate judge. Section
21   2254 Rules 8(b); see also Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1)(C).
22   III.   The Parties’ Arguments
23          In his objections to the R&R, Petitioner doesn’t meaningfully address the analysis
24   contained in the R&R. (Doc. 20.) Instead, he argues (1) he’s entitled to DNA testing under
25   Brady v. Maryland, 373 U.S. 83 (1963), (2) the evidence against him at trial was weak
26   (there was no DNA evidence and the victim couldn’t identify him), and (3) the prosecution
27   never proved “at least some penetration” as required under Arizona’s rape laws. (Id.)
28          In their response, Respondents argue that Petitioner’s new arguments, “even if true,


                                                 -3-
 1   do[] not excuse the untimeliness of his claim nor [do they] turn his state claim into a federal
 2   one.” (Doc. 21 at 1-2.)
 3   IV.    Analysis
 4          The R&R identified three independent reasons why habeas relief is unavailable: (1)
 5   the Petition is untimely; (2) Petitioner failed to exhaust his federal claims in state court;
 6   and (3) on the merits, there is no federal constitutional right to DNA testing. In his
 7   objections, Petitioner seemingly ignored these issues. Even if his invocation of Brady
 8   could be liberally construed as an attempt to shoehorn his complaint into a cognizable
 9   federal theory of relief—and thus address the third ground for dismissal identified in the
10   R&R—he still hasn’t addressed the issues of timeliness and exhaustion.
11          These omissions mean Petitioner is not entitled to relief. The Supreme Court has
12   explained that “[i]t does not appear that Congress intended to require district court review
13   of a magistrate’s factual or legal conclusions, under a de novo or any other standard, when
14   neither party objects to those findings.” Thomas v. Arn, 474 U.S. 140, 149-50 (1985).
15   See also United States v. Reyna-Tapia, 328 F.3d 1114, 1221 (9th Cir. 2003) (“[T]he district
16   judge must review the magistrate judge’s findings and recommendations de novo if
17   objection is made, but not otherwise.”). Here, Petitioner has effectively conceded that the
18   R&R’s analysis of the timeliness and exhaustion issues is correct.
19          Accordingly, IT IS ORDERED that:
20          (1)    The Court accepts the recommended disposition of the R&R (Doc. 19);
21          (2)    The Petition (Doc. 1) is denied and dismissed with prejudice;
22          (3)    A Certificate of Appealability and leave to proceed in forma pauperis on
23   appeal are denied because the dismissal of the Petition is justified by a plain procedural bar
24   and reasonable jurists would not find the ruling debatable; and
25          …
26          …
27
28


                                                  -4-
 1   (4)   The Clerk shall enter judgment accordingly and terminate this action.
 2   Dated this 5th day of February, 2019.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -5-
